DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on a provisional application filed with the United States Patent and Trademark Office on September 09, 2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 2 is directed to a method, independent claims 1 and 10 are directed to a system and a device, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 2 recites a method for conducting general business interactions of sales activities through transaction processing.  Specifically, the claims recite:
A method comprising: 
capturing an image of a Point of Sale (POS) transaction using an image capture port of an adjunct controller; 
decoding the captured image; 
extracting data in the decoded image that is representative of a workflow state of the POS transaction; 
determining a readiness for enhancement of the POS transaction based on the extracted data; 
processing the extracted data and the determined readiness for enhancement of the POS transaction with a processor of the adjunct controller to determine an integration step action; and 
based on the determined integration step action, integrating the extracted data in an integration step action that effects enhancement of the POS transaction.
These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities through transaction processing which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as an adjunct controller, processor merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the adjunct controller, processor performs the steps or functions of sales activities through transaction processing.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of adjunct controller, processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for sales activities through transaction processing.  As discussed above, taking the claim elements separately, adjunct controller, processor performs the steps or functions of sales activities through transaction processing. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for sales activities through transaction processing. Therefore, the use of these additional elements does no more than employ the computer as a tool to 
Dependent claims 5-9 further describe the abstract idea of commercial interactions through sales activities through transaction processing. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Independent claims 1 and 10 describe an adjunct control system and adjunct control device performing functions relating to transaction processing without additional elements that provide significantly more than the abstract idea of commercial interactions through sales activities through transaction processing as noted in the method claims above.  Therefore, these independent claims are also not patent eligible.
Dependent claims 3-4 and 11-20 further describe the abstract idea of commercial interactions through sales activities through transaction processing. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, these dependent claims are also not patent eligible.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck et al. (US Patent Application Publication 2013/0191213 A1).
Regarding Claim 1, Beck teaches:
An adjunct control system comprising (See Beck ¶ [0056] - describes a system using a transaction handler (103), that is coupled between a processor (145) in control of a consumer account (146) and another processor (147) that is in control of a merchant account (148), wherein said transaction handler serves as an intermediary between said accounts to initiate a transaction between a consumer and a merchant): 
a point of sale workflow interface through which visual aspects of a point of sale workflow are received (See Beck ¶ [0308-0311] - describes the system allowing a user to scan barcodes of items in a store to find the best deal for said items, wherein said user can complete the sale for said items either in said store or online based on the data generated from the images of said barcodes); 
an adjunct controller that processes the received visual aspects of the workflow to detect a transaction type and a transaction amount (See Beck ¶ [0311-0313] - describes the system using data gathered from barcode image scans to allow a user to purchase items ); and 
a credit card terminal interface through which the controller interacts with a credit card terminal to complete a transaction based on the transaction type and transaction amount (See Beck ¶ [0453-0454] - describes the system allowing a user to complete a transaction processed by the transaction handler by swiping a credit card at a POS terminal of a merchant to pay for items said user intends to purchase).
Regarding Claim 2, Beck teaches:
A method comprising: 
capturing an image of a Point of Sale (POS) transaction using an image capture port of an adjunct controller (See Beck ¶ [0056] - describes a system using a transaction handler (103), that is coupled between a processor (145) in control of a consumer account (146) and another processor (147) that is in control of a merchant account (148), wherein said transaction handler serves as an intermediary between said accounts to initiate a transaction between a consumer and a merchant and [0308-0311] - describes the system allowing a user to scan barcodes of items in a store to find the best deal for said items, wherein said user can complete the sale for said items either in said store or online based on the data generated from the images of said barcodes); 
decoding the captured image (See Beck ¶ [0308-0311] - describes the system displaying item data and pricing based on information decoded from a barcode attached to said item); 
extracting data in the decoded image that is representative of a workflow state of the POS transaction (See Beck ¶ [0308-0311] - describes the system using barcode information of scanned items to determine product information including pricing from a database, wherein a user may complete a transaction to purchase said scanned items if desired); 
determining a readiness for enhancement of the POS transaction based on the extracted data; 
processing the extracted data and the determined readiness for enhancement of the POS transaction with a processor of the adjunct controller to determine an integration step action; and 
based on the determined integration step action, integrating the extracted data in an integration step action that effects enhancement of the POS transaction (See Beck ¶ [0308-0311] - describes the system allowing a user to scan barcodes of items in a store to find the best deal for said items, wherein said user can complete the sale for said items either in said store or online based on the data generated from the images of said barcodes and as the specification of the instant application describes enhancement as activation or integration of a credit transaction, see ¶ [0453-0454] - describes the system allowing a user to complete a transaction processed by the transaction handler by swiping a credit card at a POS terminal of a merchant to pay for items said user intends to purchase).
Regarding Claim 3, Beck teaches:
The system of claim 1, wherein the point of sale workflow interface comprises a Page 2 of 6EF S-WebPATENTSUSSN 17/016,088Docket No. CONV-0001-U01 receiving link that is constructed to receive data comprising the visual aspects, the data formatted for rendering on an electronic display (See Beck ¶ [0308-0311] - describes the system using barcode information of scanned items to determine product information including pricing from a database, wherein a user may complete a transaction to purchase said scanned items if desired, [0375] - describes the system rendering graphical depictions of offer information relevant to scanned items and displaying said information of user devices and [0618] - describes the system using links to communicate information).

4, Beck teaches:
The system of claim 3, wherein the point of sale workflow interface further comprises a propagation link constructed to present the data compromising the visual aspects on a point of sale display output port of the adjust control system [interpreted as adjunct control system] (See Beck ¶ [0308-0311] - describes the system using barcode information of scanned items to determine product information including pricing from a database, wherein a user may complete a transaction to purchase said scanned items if desired, [0375] - describes the system rendering graphical depictions of offer information relevant to scanned items and displaying said information of user devices, [0588-0589] -describes various types of point of sale terminals as end points of the transaction network integrated by the transaction handler and [0618] - describes the system using links to communicate information).
Regarding Claim 5, Beck teaches:
The method of claim 2, wherein determining a readiness for enhancement comprises detecting a transaction amount in the extracted data (See Beck ¶ [0338] - describes the system determining many aspects of a transaction, including the payment amount).
Regarding Claim 6, Beck teaches:
The method of claim 2, wherein to determine an integration step action comprises determining if a transaction dollar amount is visible in the extracted data (See Beck ¶ [0335] - describes the system allowing a user to scan the barcode of an item in a store with a user device, purchase said item, confirm said purchase of item with a receipt and leave the store without waiting in a checkout line and Fig. 14 - shows this process with dollar amounts shown).
Regarding Claim 7, Beck teaches:
The method of claim 2, wherein to determine an integration step action comprises waiting for an integration step to complete (See Beck ¶ [0281] - describes the system ).
Regarding Claim 8, Beck teaches:
The method of claim 2, wherein enhancement of the POS transaction includes facilitating application for providing a line of credit (See Beck ¶ [0537-0540] - describes a user registering an account with an issuer and that said account is a credit account, among other types of accounts).
Regarding Claim 9, Beck teaches:
The method of claim 2, wherein enhancement of the POS transaction includes handling offers that impact a transaction amount depicted in the extracted data (See Beck ¶ [0308-0313] - describes the system allowing a user to scan barcodes of items in a store to find the best deal for said items, wherein said user can complete the sale for said items either in said store or online based on the data generated from the images of said barcodes and offers to the user, such as discounts if they spend a certain amount of money, that incentivize the user to make the purchase at a particular location).
Regarding Claim 10, Beck teaches:
An adjunct control device comprising (See Beck ¶ [0056] - describes a system using a transaction handler (103), that is coupled between a processor (145) in control of a consumer account (146) and another processor (147) that is in control of a merchant account (148), wherein said transaction handler serves as an intermediary between said accounts to initiate a transaction between a consumer and a merchant): 
a point of sale workflow interface through which visual aspects of a point of sale workflow are received (See Beck ¶ [0308-0311] - describes the system allowing a user to scan barcodes of items in a store to find the best deal for said items, wherein said user can complete the sale for said items either in said store or online based on the data generated from the images of said barcodes); 
a processor that detects a transaction type and a transaction amount in the visual aspects and processes a portion of the visual aspects to facilitate enhancement of the workflow (See Beck ¶ [0311-0313] - describes the system using data gathered from barcode image scans to allow a user to purchase items in-store or online (transaction types) based on the lowest price for said items (transaction amount)); 
a point of sale display interface that presents a portion of content received through the point of sale workflow interface (See Beck ¶ [0308-0311] - describes the system using barcode information of scanned items to determine product information including pricing from a database, wherein a user may complete a transaction to purchase said scanned items if desired, [0375] - describes the system rendering graphical depictions of offer information relevant to scanned items and displaying said information of user devices, and [0588-0589] -describes various types of point of sale terminals as end points of the transaction network integrated by the transaction handler); and Page 3 of 6EF S-WebPATENTS USSN 17/016,088Docket No. CONV-0001-U01 
a transaction terminal interface through which the device communicates at least the transaction amount as adjusted by the enhancement of the workflow and receives transaction updates (See Beck ¶ [0338] - describes the system determining many aspects of a transaction, including the payment amount).
Regarding Claim 11, Beck teaches:
The device of claim 10, wherein the point of sale workflow interface comprises a receiving link that is constructed to receive data comprising the visual aspects, the data formatted for rendering on an electronic display (See Beck ¶ [0308-0311] - describes the system using barcode information of scanned items to determine product information including pricing from a database, wherein a user may complete a transaction to purchase said scanned items if desired, [0375] - describes the system rendering graphical depictions of offer information relevant to scanned items and displaying said and [0618] - describes the system using links to communicate information).
Regarding Claim 12, Beck teaches:
The device of claim 11, wherein the point of sale workflow interface further comprises a propagation link constructed to present the data compromising the visual aspects on a point of sale display output port of the adjust control system [interpreted as adjunct control system] (See Beck ¶ [0308-0311] - describes the system using barcode information of scanned items to determine product information including pricing from a database, wherein a user may complete a transaction to purchase said scanned items if desired, [0375] - describes the system rendering graphical depictions of offer information relevant to scanned items and displaying said information of user devices, [0588-0589] -describes various types of point of sale terminals as end points of the transaction network integrated by the transaction handler and [0618] - describes the system using links to communicate information).
Regarding Claim 13, Beck teaches:
The device of claim 10, wherein to facilitate enhancement of the workflow is based on the detected transaction amount (See Beck ¶ [0338] - describes the system determining many aspects of a transaction, including the payment amount).
Regarding Claim 14, Beck teaches:
The device of claim 10, wherein to facilitate enhancement of the workflow is based on the detected transaction type (See Beck ¶ [0338] - describes the system determining many aspects of a transaction, including the payment type).
Regarding Claim 15, Beck teaches:
The device of claim 10, wherein to facilitate enhancement of the workflow includes determining if an integration step is complete (See Beck ¶ [0281] - describes the system ).
Regarding Claim 16, Beck teaches:
The device of claim 10, wherein to facilitate enhancement of the workflow includes facilitating application for providing a line of credit (See Beck ¶ [0537-0540] - describes a user registering an account with an issuer and that said account is a credit account, among other types of accounts).
Regarding Claim 17, Beck teaches:
The device of claim 10, wherein to facilitate enhancement of the workflow includes handling offers that impact a transaction amount depicted in the visual aspects (See Beck ¶ [0308-0313] - describes the system allowing a user to scan barcodes of items in a store to find the best deal for said items, wherein said user can complete the sale for said items either in said store or online based on the data generated from the images of said barcodes and offers to the user, such as discounts if they spend a certain amount of money, that incentivize the user to make the purchase at a particular location).
Regarding Claim 18, Beck teaches:
The device of claim 10, wherein the point of sale workflow interface receives images being transferred from a point of sale workflow controller to a point of sale workflow display  (See Beck ¶ [0308-0311] - describes the system using barcode information of scanned items to determine product information including pricing from a database, wherein a user may complete a transaction to purchase said scanned items if desired, [0375] - describes the system rendering graphical depictions of offer information relevant to scanned items and displaying said information of user devices, [0588-0589] -describes various types of point of sale terminals as end points of the transaction network integrated by the transaction handler and [0618] - describes the system using links to communicate information).
Beck teaches:
The device of claim 18, wherein the processor detects a transaction type and aPage 4 of 6EF S-WebPATENTS USSN 17/016,088Docket No. CONV-0001-U01transaction amount in the visual aspects via image analysis of the images being transferred from the point of sale workflow controller to the point of sale workflow display  (See Beck ¶ [0308-0313] - describes the system using barcode information of scanned items to determine product information including pricing from a database, wherein a user may complete a transaction to purchase said scanned items if desired, [0375] - describes the system rendering graphical depictions of offer information relevant to scanned items and displaying said information of user devices, and [0588-0589] -describes various types of point of sale terminals as end points of the transaction network integrated by the transaction handler).
Regarding Claim 20, Beck teaches:
The device of claim 10, wherein the transaction terminal interface facilitates use of an Application Programming Interface for communicating the transaction amount (See Beck ¶ [0338] - describes the system using and API to communicate transaction data, including amounts and [0449] - describes the API as an application programming interface).









Conclusion
          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802.  The examiner can normally be reached on M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687